        CASE 0:20-cv-00984-SRN-KMM Doc. 58 Filed 02/12/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Samuel Hull,                                    Case No. 20-cv-00984 (SRN/KMM)

                Plaintiff,

 v.                                                           ORDER

 ConvergeOne, Inc.,

                Defendant.


 Demetria Laparis Dyer and Sonia L. Miller-Van Oort, Sapientia Law Group, PLLC, 120
 South 6th Street, Suite 100, Minneapolis, MN 55402; and Ellie K. Vilendrer, Vilendrer
 Law, PC, 3800 American Blvd. West, Suite 1500, Minneapolis, MN 55431, for Plaintiff.

 Andrew B. Murphy and Raphael Coburn, Faegre Drinker Biddle & Reath LLP, 90 South
 7th Street, Suite 2200, Minneapolis, MN 55402, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on Defendant ConvergeOne, Inc.’s unopposed

Supplemental Response [Doc. No. 57] to this Court’s August 31, 2020 Order to Show

Cause [Doc. No. 51]. In its Order to Show Cause, the Court observed that the Defendant

removed this case in violation of the forum-defendant rule. At the time of that Order, the

Eighth Circuit treated the forum-defendant rule as jurisdictional, and had held that a

violation of the rule constitutes a non-waivable jurisdictional defect. Subsequently, the

Court granted the parties’ request to stay these proceedings pending the Eighth Circuit’s

en banc rehearing of Holbein v. Baxter Chrysler Jeep, Inc., 948 F.3d 931 (8th Cir. 2020),

reh’g en banc granted, opinion vacated (Mar. 19, 2020). (Order [Doc. No. 55].) On



                                            1
        CASE 0:20-cv-00984-SRN-KMM Doc. 58 Filed 02/12/21 Page 2 of 2




December 30, 2020, the Eighth Circuit overruled its prior case law, and held that the forum-

defendant rule is non-jurisdictional. Holbein v. TAW Enterprises, Inc., 983 F.3d 1049 (8th

Cir. 2020). In light of the Holbein decision, the Court finds that it has subject matter

jurisdiction over the claims asserted in this matter.

       Accordingly, IT IS HEREBY ORDERED that:

           1. The stay of proceedings imposed by this Court’s September 18, 2020 Order

               [Doc. No. 55] is LIFTED; and

           2. Defendant shall respond to Plaintiff’s Second Amended Complaint by

               March 5, 2021.

IT IS SO ORDERED.




Dated: February 12, 2021                                s/Susan Richard Nelson
                                                        SUSAN RICHARD NELSON
                                                        United States District Judge




                                              2
